United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-2433
                                      ___________

Lavern Larry Thomas,                       *
                                           *
             Appellant,                    *
                                           * Appeal from the United States
      v.                                   * District Court for the
                                           * District of Minnesota.
United States of America,                  *    [UNPUBLISHED]
                                           *
             Appellee.                     *
                                      ___________

                            Submitted: January 6, 1999

                                 Filed: January 13, 1999
                                     ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Federal inmate Lavern Larry Thomas appeals the district court&s1 denial of his
motion for relief brought pursuant to 28 U.S.C. § 2255. After careful review of the
record and the parties& briefs, we affirm for the reasons stated by the district court. See
8th Cir. R. 47B. Thomas&s motion for appointment of counsel is denied.




      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court
for the District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-